DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 12/09/2020 are accepted by the examiner.
Allowable Subject Matter
Claims 1-17 are allowed.
As of claim 1, the closest prior art Itzkovitch (US 20080043334 A1; Itzkovitch) teaches a device 10 comprising an input optical element 12 and an output optical element 15, which are typically, but not obligatorily, linear diffraction gratings. Element 15 is laterally displaced from element 12 by a few centimeters. When elements 12 and 15 are linear diffraction gratings, the grating lines of element 12 are preferably substantially parallel to the grating lines of element 15. Device 10 is preferably designed to transmit light striking substrate 14 at any striking angle within a predetermined range of angles, which predetermined range of angles is referred to of the field-of-view of the device. The field-of-view is illustrated in FIG. 1A by its rightmost light ray 18, striking substrate 14 at an angle .alpha..sup.-.sub.FOV, and leftmost light ray 20, striking substrate 14 at an angle .alpha..sup.+.sub.FOV. .alpha..sup.-.sub.FOV is measured anticlockwise from a normal 16 to substrate 14, and .alpha..sup.+.sub.FOV is measured clockwise from normal 16. Thus, according to the above convention, .alpha..sup.-.sub.FOV has a negative value and .alpha..sup.+.sub.FOV has a positive value, resulting in a field-of-view of .phi.=.alpha..sup.+.sub.FOV+|.alpha..sup.-.sub.FOV|. CYAN, SMAGENTA and SYELLOW): SCYAN /λ RED= SMAGENTA /λ GREEN= SYELLOW /λ BLUE, and a base panel that provides support for the grating layers and controls the focusing patterns of the tri-color mixed output beams, wherein the CMY-OGMSS is configured to: receive one tri-color mixed input beam encompassing red and green and blue colors, and multiply the tri-color mixed beam into a plurality of tri-color mixed output beams, direct the plurality of tri-color mixed output beams at a plurality of equally spaced directions, in a manner such that all the red, green and blue color beams within each mixed beam output remain in the same angular direction, and angular separation between two adjacent output beams of each color is controlled by Δβ=λ/S, wherein Δβ is an angular increment between two neighboring orders of diffracted beams, λ is a wavelength of the specific illuminating color source, and S is design value of grating space for a specific color.
Claims 2-8 are allowed as being dependent on claim 1.
As of claim 9, the closest prior art Itzkovitch (US 20080043334 A1; Itzkovitch) teaches a device 10 comprising an input optical element 12 and an output optical element 15, which are typically, but not obligatorily, linear diffraction gratings. Element 15 is laterally displaced from element 12 by a few centimeters. When elements 12 and SRED/λ RED=SGREEN/λ GREEN=SBLUE/λ BLUE wherein the RGB-OGMQ is configured to: receive one tri-color mixed input beam encompassing red and green and blue colors, multiply the tri-color mixed beam into a S, wherein Δβ is an angular increment between two neighboring orders of diffracted beams, λ is a wavelength of the specific illuminating color source, and S is design value of grating space for a specific color.
Claims 10-17 are allowed as being dependent on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Kimura (US 7952651 B2) teaches a pixel which includes a first switch, a second switch, a third switch, a first resistor, a second resistor, a first liquid crystal element, and a second liquid crystal element. A pixel electrode of the first liquid crystal element is electrically connected to a signal line through the first switch. The pixel electrode of the first liquid crystal element is electrically connected to a pixel electrode of the second liquid crystal element through the second switch and the first resistor. The pixel electrode of the second liquid crystal element is electrically connected to a Cs line 
- Prior Art Thomas (US 20070242237 A1) teaches generating a true 3-D display, where each of a viewer's eyes not only sees a different scene, but the scene changes continuously as the viewer moves his/her head or change his/her position from one angular location to another angular location with respect to the display screen. In one embodiment, a system comprises a set of 2-D image projectors and a display screen. The 2-D image projectors are configured to project individual 2-D images substantially in focus on the display screen. The display screen then diffuses (or reflects) each pixel from each of the 2-D images into a small angular slice. This enables the viewer observing the display screen to see a different one of the 2-D images with each eye. Further, the image seen by each eye varies as the viewer moves his or her head with respect to the display screen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882